        Case 9:19-cv-00109-DLC Document 38 Filed 12/09/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                                                              FILED
                           MISSOULA DIVISION                                   DECO 9 2019
                                                                           Clerk, U. s O    .
                                                                             District Of Mistnct Court
                                                                                     .
                                                                                  M1ssou1a ontana



  CENTER FOR BIOLOGICAL
  DIVERSITY,                                        CV 19-109-M-DLC
                          Plaintiffs,

        vs.
                                                     ORDER
  DAVID BERNHARDT, Secretary of
  the U.S. Department of the Interior;
  and MARGARET EVERSON,
  Principal Deputy Director of U.S. Fish
  and Wildlife Service,

                       Defendants,

  STATE OF WYOMING, STATE OF
  IDAHO, WYOMING STOCK
  GROWERS' ASSOCIATION,
  WYOMING FARM BUREAU
  FEDERATION, UTAH FARM
  BUREAU FEDERATION,

              Defendant-Intervenors.


      The parties have filed a settlement agreement. (Doc. 3 7.) The agreement

disposes of Plaintiffs first claim for relief, that the Fish and Wildlife Service

(FWS) failed to timely conduct a five-year status review of grizzly bear

populations in the lower-48 states pursuant to 16 U.S.C. § 1533(c)(2)(a). (Id. at 2.)



                                          -1-
        Case 9:19-cv-00109-DLC Document 38 Filed 12/09/19 Page 2 of 2



The parties agree that FWS will complete and post a status review of the lower-48

grizzly bear populations no later than March 31, 2021. (Id. at 3.)

      IT IS ORDERED that the Settlement Agreement (Doc. 3 7) is APPROVED.

Plaintiffs First Claim for Relief (See Doc. 1) is DISMISSED WITH PREJUDICE.

The Court retains jurisdiction over the matter.

      DATED this    q¼    day of December, 2019.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                         -2-
